Case 1:20-cv-01254-MN Document 5-16 Filed 10/02/20 Page 1 of 3 PagelD #: 1482
JONES DAY

250 VESEY STREET « NEW YORK, NEW YORK 10281-1047

TELEPHONE: +1.212.326.3939 * FACSIMILE: +1.212.755.7306

DIRECT NUMBER: (212) 326-3830
SGREENBERG@JONESDAY.COM

December 11, 2018

VIA EMAIL AND OVERNIGHT MAIL

 

Duane Portwood

Chief Financial Officer

Akorn, Inc.

1925 West Field Court, Suite 300
Lake Forest, Illinois 60045

Re: Akorn Inc.
Dear Mr. Portwood:

We write, once again, on behalf of certain term lenders (the “Term Lender Group”) under
the Loan Agreement dated as of April 17, 2014 (as amended, restated, supplemented, or otherwise
modified prior to the date hereof, the “Loan Agreement”), among Akorn Inc. (“Akorn” or the
“Company”) and the other loan parties thereto, JPMorgan Chase Bank, N.A., as administrative
agent (the “Agent”), and each lender from time to time party thereto. Collectively, the Term
Lender Group represents Required Lenders under the terms of the Loan Agreement.

As of the date of this letter, we have not received any response to the letter we sent you on
November 27, 2018 on behalf of the Term Lender Group. As noted in our prior letter, our clients
have been deeply concerned both by the Company’s deteriorating operating performance and by
the Delaware Court of Chancery’s findings in its recent decision in Akorn, Inc. v. Fresenius Kabi
Ag (2018 WL 4719347 (Del. Ch. Oct. 1, 2018)). Our clients believe the Court of Chancery’s
findings may have significant implications under the terms of the Loan Agreement and the other
Loan Documents, including without limitation Sections 5.01, 5.02, 5.03 and 5.07, as well as Article
VII. As before, all rights and remedies under the Loan Documents are expressly reserved in that
respect. Our clients therefore requested that the Company, its management, and the board begin a
constructive dialogue with its most senior lenders now, including entering into a customary form
of advisor non-disclosure agreement with Jones Day in order to more easily facilitate information
access and a constructive working relationship. The Company has apparently declined to respond.

Since we sent our prior letter, and only two days after hearing oral argument, the Delaware
Supreme Court affirmed the Court of Chancery’s decision allowing Fresenius to terminate its
merger agreement with Akorn. Case No. 535, 2018 (Del. Dec. 7, 2018). The Supreme Court
expressly ruled that the “factual record adequately supports the Court of Chancery’s determination
... that Akorn ha[s] suffered a material adverse effect” and that “the record adequately supports

NAI-1505737952v6

ALKHOBAR * AMSTERDAM « ATLANTA e BEIJING *« BOSTON e BRUSSELS » CHICAGO e« CLEVELAND * COLUMBUS « DALLAS
DUBAI « DUSSELDORF »® FRANKFURT « HONG KONG e HOUSTON ¢ IRVINE e JEDDAH #« LONDON e LOS ANGELES * MADRID
MEXICO CITY e« MIAMI « MILAN « MOSCOW « MUNICH «© NEWYORK ¢ PARIS « PITTSBURGH ¢« RIYADH « SAN DIEGO
SAN FRANCISCO ¢ SAO PAULO ¢ SHANGHAI! « SILICON VALLEY « SINGAPORE « SYDNEY «¢ TAIPEL * TOKYO *® WASHINGTON
Case 1:20-cv-01254-MN Document 5-16 Filed 10/02/20 Page 2 of 3 PagelD #: 1483

JONES DAY

Mr. Duane Portwood
December 11, 2018
Page 2

the Court of Chancery’s declaration that... Akorn[] breach[ed] its regulatory representations and
warranties gliving] rise to an MAE.”

Now, yesterday, we saw that Akorn’s CEO for the past eight years, Raj Rai, has announced
that he is stepping down from the Company. Moreover, Mr. Rai has agreed that his departure will
be treated as a resignation for “good reason,” which we understand means that Mr. Rai will not be
entitled to a cash severance payment.

Given the Supreme Court’s decision, the departure of the Company’s CEO for “good
reason,” and the state of business operations, Akorn’s failure to engage with the Term Lender
Group’s prior letter is no longer acceptable. Last week alone, Akorn’s stock price dropped nearly
40%, and since mid-August of this year it is down by over 75%. And all the while Akorn has
repeatedly announced deteriorating operational performance.

Attached is a non-disclosure agreement. Please review, provide comments and return no
later than December 14, 2018. Once that is in place, we can discuss the timing and place for in-
person meetings with management and its advisors. At the meeting, among other issues, the Term
Lender Group would like us to discuss the following with the Company:

e Cost cutting plans and initiatives
e Liquidity and the ABL
e Update on discussions with the FDA
e Plans for future regulatory compliance
e Pipeline and associated manufacturing facilities
e Cause and impact of 2017-2018 declines
We will provide a more detailed list of topics in advance of the meeting.
As we noted in our prior letter, we hope that the Company will welcome this opportunity

to initiate and pursue constructive, cooperative, and transparent discussions with the Term Lender
Group, who represent the Company’s senior stakeholders.

* * *
Case 1:20-cv-01254-MN Document 5-16 Filed 10/02/20 Page 3 of 3 PagelD #: 1484

JONES DAY

Mr. Duane Portwood
December 11, 2018
Page 3

Please note that all of the Term Lender Group’s rights under the Loan Agreement, the other
Loan Documents, and applicable law are hereby expressly reserved in all respects.

Sincerely |
far ;

    

fi

Batt j . Greeriberg

cc (via e-mail): Term Lender Group
